DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/18/21.
Applicant's election with traverse of the restriction requirement in the reply filed on 5/18/21 is acknowledged.  The traversal is on the ground(s) that there is a lack of a search burden.  This is not found persuasive because the Examiner believes there is a search burden that is not captured by the minimum requirement in the restriction form paragraph.  The Examiner notes that structural differences in the claim(s) require different search strategies and diversions from the main subclasses, thus expanding the search in divergent areas.  The Applicant appears to not be able to find A01M7/0075 to which the Examiner is providing with indents:
A01M 7/005	.	{Special arrangements or adaptations of the spraying or distributing parts, e.g. adaptations or mounting of the spray booms, mounting of the nozzles, protection shields (nozzles B05B 1/00; spray pistols B05B 9/01)}
A01M 7/0071	. .	{Construction of the spray booms}
A01M 7/0075	. . .	{including folding means}
Applicant may include the distinct limitations from claim 1 into claim 14 for rejoinder and examination. However, until then, the requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
The term "principally" in claims 1-13 and 18-20 is a relative term which renders the claim indefinite.  The term "principally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner cannot determine the metes and bounds of the claim limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (8,342,256) in view of Patterson (5,927,606).
Regarding claim 1, Adams discloses a folding spray implement for usage in conjunction with an agricultural work vehicle, the folding spray implement comprising:
a centerframe (items 20/30) assembly;
boom assemblies mounted to opposing sides of the centerframe assembly, the boom assemblies comprising:
		inner wings (items 14/16) pivotally joined to the centerframe assembly for rotation about frame-to-wing fold joints (item 72); and
		outer wings (item 18) pivotally joined to the inner wings for rotation about wing-to-wing fold joints (item 88); and
	an actuation system (system of actuators, item 50, etc.) coupled to the centerframe assembly and to the boom assemblies, the actuation system configured to selectively transition the folding spray implement: (i) from a stowed position in which fold axes of the wing-to-wing fold joints extend principally in vertical directions; (ii) through an intermediate unfolded position in which the fold axes of the wing-to-wing fold joints extend principally in horizontal directions; and (iii) to a deployed position in which the fold axes of the wing-to-wing fold joints extend principally in vertical directions (i. is position in figure 6, iii. Is position of figure 3, ii. is position from transition to figures 4 to 6).
	Adams essentially teaches a starting vertical axes for the wing to wing joint and fails to teach a starting horizontal axes for the wing to wing joint which would allow for the proper configuration upon actuation.
	However, Patterson teaches a similar system where the wing to wing joint folds upon a horizontal axes (item 27).
	The substitution of one known element (a horizontal axes folding boom joint) as taught by Patterson for another (a vertical axes folding boom joint) as taught by Adams would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, allowing the outermost joint to fold and be adjacent to the inner wing boom section.  Regarding claim 18, the combination of Adams and Patterson substantially teach the limitations of claim 18.
	Regarding claims 2 and 20, Adams teaches wherein fold axes of the frame-to-wing fold joints extend principally in vertical directions when the folding spray implement is in the stowed and deployed positions (see figures 4 (as it unfolds) and 6); and
wherein the fold axes of the frame-to-wing fold joints extend principally in horizontal directions when the folding spray implement is in the intermediate unfolded position (when flipping from 4 to 6 it must go horizontal).
	Regarding claims 3 and 19, a modified Adams teaches wherein the folding spray implement has a roll axis and a yaw axis perpendicular to the roll axis (longitudinal axis of system);
wherein the fold axes of the wing-to-wing fold joints extend substantially parallel to the roll axis when the folding spray implement is in the stowed and deployed positions (as modified, horizontal axes would be parallel); and wherein the fold axes of the wing-to-wing fold joints extend substantially parallel to the yaw axis when the folding spray implement is in the intermediate unfolded positions (yaw axis would be rotating on a vertical axis which would be parallel to the wing to wing fold joint of a modified Adams).

	Regarding claim 5, a modified Adams teaches wherein the wing-to-wing fold joints are the outermost fold joints of the folding spray implement (see figure 1), as taken along a longitudinal axis of the folding spray implement when in the deployed position.
	Regarding claim 6, a modified Adams teaches wherein the inner wings each have a first length L,, as taken along a longitudinal axis of the folding spray implement; wherein the outer wings each have a second length L2, as taken along the longitudinal axis; but fails to teach wherein L1 > L2 > 0.5(L1).
	It would have been obvious to one of ordinary skill in the art at the filing date of the invention to adjust the lengths to their proper length, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. See MPEP 2144.05.II.  The Examiner notes that a particular parameter must be recognized as a result effective variable, in this case, that parameter is folding capability for the weight of each boom section comparatively to the strength of the actuation system which achieves the recognized result of extension area versus actuation power requirements, therefore, one of ordinary skill in the art at the filing date of the invention would have found the claimed range through routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See also In re Boesch, 617 F.2d 272, USPQ 215 (CCPA 1980).
	Regarding claim 7, wherein the centerframe assembly comprises: 
a fixed centerframe (item 20) joined to a chassis of the agricultural work vehicle (via connection to 22); and a suspended centerframe (item 56) mounted to the fixed frame and movable relative thereto in at least one degree of freedom (DOF) (see figures 4 to 6), the boom assemblies mounted to opposing sides of the suspended centerframe (see figure 1).
Regarding claim 8, a modified Adams teaches a system further comprising a centerframe motion lock (control of item 50) between the fixed centerframe and the suspended centerframe, the centerframe 
Regarding claim 9, a modified Adams further teaches when transitioning the folding spray implement from the stowed position to the intermediate unfolded position, the actuation system moves the folding spray implement such that:
the boom assemblies swing outwardly from the chassis of the agricultural work vehicle by rotation about fold axes of the wing-to-frame fold joints (see figure 4);
after the inner wings swing outwardly from the chassis, a lower edge of the centerframe assembly is rotated upwardly in a manner placing the wing-to-wing fold joints in an orientation in which the fold axes of the wing-to-wing fold joints extend principally in vertical directions (see figure 4, rotation would put in vertical at some point before the stowed position in fig. 6); and
the boom assemblies unfold by rotation of the outer wings relative to the inner wings about the fold axes of the wing-to-wing fold joints (movement from fig. 4 to fig. 1).
Regarding claim 10, a modified Adams further teaches a system that further comprises cradles (item 20) on which the inner wings rest when in the stowed position (see figure 6); and
wherein the actuation system lifts the inner wings from the cradles prior to causing the inner wings to swing outwardly from the chassis of the agricultural work vehicle (lifting required to figure 4 position before expansion of wings to figure 1 position).
	Regarding claim 12, a modified Adams further teaches wherein the boom assemblies extend adjacent and substantially parallel to opposing sides of the vehicle chassis when the folding spray implement is in the stowed position (see figure 6).
Allowable Subject Matter
Claims 11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wissler (8,899,496), Desai (9,737,067), Bouten (9,462,799), Tomlonovic (7,150,419), Patterson (5,992,759), Allen (4,425,971), Neudorf (7,581,597).
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX M VALVIS whose telephone number is (571)272-4233.  The examiner can normally be reached on 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEX M. VALVIS
Primary Examiner
Art Unit 3752



/ALEX M VALVIS/Primary Examiner, Art Unit 3752